Mr. Justice Eldredge delivered the opinion of the cpurt. 3. Mandamus, § 57*—when writ will not he granted to compel city to reconstruct old tile drain and ditch. A writ of mandamus will not be granted to compel a city to reconstruct at considerable cost an old tile drain and open ditch, even though the drain and ditch as maintained are injurious to abutting, owners, where the city is proceeding under the Local Improvement Law (J. & A. t 1388 et seq.), to construct a complete system of drainage in the city which will render the reconstruction of the old drain and ditch useless and needless. 4. Mandamus—when evidence insufficient to warrant writ of. Evidence, in an action of mandamus to compel a city to reconstruct a tile drain and open ditch, examined and held insufficient to warrant the granting of the writ.